UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-52550 ZORO MINING CORP. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3040 North Campbell Avenue #110 Tucson, Arizona (Address of principal executive offices) (Zip Code) (520) 299-0390 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date.49,581,534 shares of common stock as of December 9, 2011. 1 ZORO MINING CORP. Quarterly Report On Form 10-Q For The Quarterly Period Ended October 31, 2011 INDEX PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 PART II – OTHER INFORMATION 34 Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 35 Item 4. (Removed and Reserved) 35 Item 5. Other Information 35 Item 6. Exhibits 35 This quarterly report on Form 10-Q contains forward-looking statements that involve risks and uncertainties.Forward-looking statements in this quarterly report include, among others, statements regarding our capital needs, business plans and expectations.Such forward-looking statements involve risks and uncertainties regarding the market price of copper, availability of funds, government regulations, permitting, common share prices, operating costs, capital costs, outcomes of ore reserve development, recoveries and other factors.Forward-looking statements are made, without limitation, in relation to operating plans, property exploration and development, availability of funds, environmental reclamation, operating costs and permit acquisition.Any statements contained herein that are not statements of historical facts may be deemed to be forward-looking statements.In some cases, you can identify forward-looking statements by terminology such as “may”, “will”, “should”, “expect”, “plan”, “intend”, “anticipate”, “believe”, “estimate”, “predict”, “potential” or “continue”, the negative of such terms or other comparable terminology.Actual events or results may differ materially.In evaluating these statements, you should consider various factors, including the risks outlined in our annual report on Form 10-K for the year ended April 30, 2011, and, from time to time, in other reports that we file with the Securities and Exchange Commission (the “SEC”).These factors may cause our actual results to differ materially from any forward-looking statement. Given these uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements. 2 Part I Item 1.Financial Statements The following unaudited interim financial statements of Zoro Mining Corp. (sometimes referred to as “we”, “us” or “our Company”) are included in this quarterly report on Form 10-Q: Page Interim Consolidated Balance Sheets as at October 31, 2011 (unaudited) and April 30, 2011 (audited) 4 Interim Consolidated Statements of Operations and Comprehensive Loss for the periods ended October 31, 2011 and October 31, 2010 and for the period from inception (April 20, 2004) to October 31, 2011 5 Interim Consolidated Statements of Cash Flows for the periods ended October 31, 2011 and October 31, 2010 and for the period from inception (April 20, 2004) to October 31, 2011 6 Interim Consolidated Statement of Stockholders’ Equity and Deficiency for the period from inception (April 20, 2004) to October 31, 2011 7 - 8 Condensed Notes to the Interim Consolidated Financial Statements 9 3 Zoro Mining Corp. (An Exploration Stage Company) Interim Consolidated Balance Sheets as at October 31, 2011 (unaudited) and April 30, 2011 (audited) Amounts Expressed in U.S. Dollars (Unaudited – Prepared By Management) October 31, $ April 30, $ CURRENT ASSETS Cash Other receivables and pre paid expenses Total Current Assets EQUIPMENT (Note 4) MINERAL PROPERTIES 8 8 TOTAL ASSETS LIABILITIES AND STOCKHOLDERS’ DEFICIENCY Current Liabilities Accounts payable and accrued liabilities Liabilities payable in capital stock (Note 11) - Promissory notes payable (Note 6) Convertible Notes (Note 6) Derivative Financial Instruments (Note 6) 0 Due to related parties (Note 5) Total Current Liabilities Total Liabilities Stockholders’ Deficiency Capital stock (Note 7) 180,000,000 common shares authorized, $0.00001 par value 43,038,420 shares issued and outstanding (April 30, 2011 – 36,971,108) Additional paid-in capital Donated capital Deficit accumulated during the exploration stage ) ) Total Stockholders’ Deficiency ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIENCY GOING CONCERN (Note 2) COMMITMENTS AND CONTINGENCIES (Note 8) RELATED PARTY TRANSACTIONS (Note 5) SUBSEQUENT EVENTS (NOTE 12) The accompanying notes are an integral part of the interim consolidated financial statements 4 Zoro Mining Corp. (An Exploration Stage Company) Interim Consolidated Statements of Operations and comprehensive loss for the three and six months ended October 31, 2011 and October 31, 2010 and for the period from inception (April 20, 2004) to October 31, 2011 Amounts Expressed in U.S. Dollars (Unaudited – Prepared By Management) For the Three months Ended October 31, 2011 For the Three months Ended October 31, 2010 (Revised Note 10) For the Six months Ended October 31, 2011 For the Six months Ended October 31, 2010 (RevisedNote 10) Cumulative since inception to October 31, 2011 $ Expenses Bad Debt - Depreciation Donated services - Filing and transfer agent fees Impairment of mineral property costs - Interest expense Investor relations Management and administration fees Mineral exploration costs (Note 3) Office and general Professional fees Salaries and consulting fees - - ) Other income Federal income tax recovery - Gain on sale of fixed assets - Derivative Gain (Loss) (Note 6) ) - ) Extinguishment Loss on Debt Modification - ) Gain on Debt Settlement - Interest income - Net loss and comprehensive loss ) Basic and dilutedloss per common share ) Weighted average number of common shares outstanding - basic and diluted The accompanying notes are an integral part of the interim consolidated financial statements 5 Zoro Mining Corp. (An Exploration Stage Company) Interim Consolidated Statements of Cash Flows for the six months ended October 31, 2011 and October 31, 2010 and for the period from inception (April 20, 2004) to October 31, 2011 Amounts Expressed in U.S. dollars (Unaudited - Prepared by Management) For the Six Months Ended October 31, $ For the Six Months Ended October 31, 2010 $ (Revised Note 10) From April 20, 2004 (Date of Inception) to October 31,2011 $ Cash Flows Used In Operating Activities Net loss ) ) ) Adjustments to reconcile net loss to cash used in operating activities: Federal income tax recovery - - ) Extinguishment loss on debt modification - - Adjustment to fair value of derivative instruments ) ) Amortization of debt discount - Depreciation Non-cash management fees - Accrued interest income - - ) Shares issued for services - Gain on sale of fixed assets - - ) Accretion of interest on convertible note - Bad debt - - Impairment of mineral properties - - Gain on debt settlement - - ) Donated rent - - Donated services - - Change in operating assets and liabilities: Decrease (increase) in other receivables and prepaid expenses ) Increasein due to related parties Increase (decrease) in accounts payable and accrued liabilities Net Cash Used in Operating Activities ) ) ) Cash Flows Used In Investing Activities Purchase of equipment - - ) Proceeds from Sale of Equipment - - Loan receivable - - ) Net Cash Used In Investing Activities - - ) Cash Flows From Financing Activities Promissory note payable - Convertible note - - Proceeds from common stock issuances and subscriptions - - Net Cash From Financing Activities - Increase (Decrease) in Cash ) ) Cash – Beginning – Cash – Ending Supplemental Disclosures Interest paid – – – Income taxes paid – – – Shares issued for services – The accompanying notes are an integral part of the interim consolidated financial statements 6 Zoro Mining Corp. (An Exploration Stage Company) Interim Consolidated Statement of Stockholders’ Equity and Deficiency From April 20, 2004 (Date of Inception) to October 31, 2011 Amounts Expressed in U.S. Dollars (Unaudited – Prepared By Management) Additional Paid-in Common Stock Subscrip- Deficit Accumulated During the Exploration Don- ated Common Stock Capital tions Stage Capital Total # $ Balance – April 20, 2004 (Date of Inception) - Issuance of common shares for cashat $.0002/share ) ) - - - Net loss for the period - ) - ) Balance – April 30, 2004 ) ) ) - ) Issuance of common shares for cashat $.0002/share ) ) - - - Share subscriptions received - - - 40 - - 40 Donated rent and services - Net loss for the year - ) - ) Balance – April 30, 2005 ) Share subscriptions received - - - 10 - - 10 Donated rent and services - Net loss for the year - ) - ) Balance – April 30, 2006 ) - ) ) Issuance of common shares for cash at $0.0544/share - - - Share subscriptions received - Donated rent and services - Net loss for the year - ) - ) Balance – April 30, 2007 ) Shares and warrants issued for private placement at $25 per unit 32 ) - - Share cancellation ) ) - Fair value of warrants issued for mineral properties - Fair value of warrants issued for services - Net loss - ) - ( 3,539,499 ) Balance – April 30, 2008 - ) Issuance of common shares for services 1 - - - Net loss - ) - ) Balance – April 30, 2009 - ) ) 7 Interim Consolidated Statement of Stockholders’ Equity and Deficiency - continued Shares issued in exchange for retirement of notes and other debt 45 - - - Shares issued for private placement at $0.50 per unit 3 - - - Shares issued for mineral properties at $.50 - - - Net loss - (11,617,028 ) - (11,617,028 ) Balance – April 30, 2010 - (18,815,464 ) (2,162,973 ) Issuance of common shares for services 2 - - - Shares issued in exchange for retirement of notes and other debt 71 - - - Loss on settlement of related party debt (1,125 ) - - (1,125 ) Modification of convertible note - Shares issued for private placement at $0.20 per unit 12 - - - Net loss - (1,993,389 ) - (1,993,389 ) Balance – April 30, 2011 (20,808,853 ) (1,770,078 ) Convertible note converted to shares 11 - - - Shares issued to officers as compensation 50 - - - Gain on stock issued on related party debt settlements (Note 11) - - - Net loss - ) - ) Balance – October 31, 2011 - ) ) All share amounts have been restated to reflect the 36:1 forward share split on February 9, 2007 and a 20:1 reverse share split on April 22, 2009 (refer to Note 1). The accompanying notes are an integral part of the interim consolidated financial statements 8 Zoro Mining Corp. (An Exploration Stage Company) Notes to the Interim Consolidated Financial Statements October 31, 2011 Amounts Expressed in U.S. Dollars (Unaudited – Prepared by Management) 1. Nature of Operations and Basis of Consolidation Unaudited Interim Consolidated Financial Statements The Company was incorporated in the State of Nevada on April 20, 2004 as Rochdale Mining Corporation. Effective on March 19, 2007, solely for the purposes of effecting a name change, the Company (as Rochdale Mining Corporation), merged with a new wholly-owned subsidiary, Zoro Mining Corp., pursuant to Articles of Merger that the Company filed with the Nevada Secretary of State. The merger was in the form of a parent/ subsidiary merger, with the Company as the surviving corporation. Upon completion of the merger, the Company’s name was changed to “Zoro Mining Corp.” and the Company’s Articles of Incorporation have been amended to reflect this name change. The Company’s common shares trade on the United States OTC Bulletin Board and on the Frankfurt Stock Exchange. The Company is an exploration stage mining company and has not yet realized any revenue from its operations. It is primarily engaged in the acquisition and exploration of mining properties. Mineral property exploration costs are expensed as incurred. Mineral property payments are initially capitalized in accordance with the ASC 805-20-55-37, previously referenced as EITF 04-2 when incurred. The Company assesses the carrying costs for impairment under Accounting Standards 930 Extractive Activities – Mining (AS 930) at each fiscal quarter end. An impairment is recognized when the sum of the expected undiscounted future cash flows is less than the carrying amount of the mineral property. Impairment losses, if any, are measured as the excess of the carrying amount of the mineral property over its estimated fair value. When it has been determined that a mineral property can be economically developed as a result of establishing proven and probable reserves, the costs incurred to develop such property will be capitalized. Once capitalized, such costs will be amortized using the units-of-production method over the estimated life of the probable reserves. If mineral properties are subsequently abandoned or impaired, any capitalized costs will be charged to operations. The Company assesses the carrying costs for impairment at each fiscal quarter end. The Company has determined that all property payments are impaired and accordingly has written off the acquisition costs to project expense. Share Splits On February 9, 2007 the Company increased the number of shares of the Company’s authorized share capital and correspondingly increased the number of its issued and outstanding common shares on a thirty-six (36) new shares for one (1) old share basis.As a result, the Company’s authorized share capital was increased from 100,000,000 common shares to 3,600,000,000 common shares, and the Company’s issued and outstanding common stock was increased from 6,012,500 common shares to 216,450,000 common shares. On April 22, 2009, the Company filed a Certificate of Change with the Secretary of State of the state of Nevada to effectuate a reverse stock split of the Company’s authorized share capital on the basis of one new common share for twenty old common shares. As a result, as of April 22, 2009, the Company’s authorized share capital decreased from 3,600,000,000 shares of common stock to 180,000,000 shares of common stock and its issued and outstanding share capital decreased from 86,900,400 shares of common stock to 4,345,020 shares of common stock. All references to the number of common shares issued and outstanding have been restated to give retroactive effect to the stock splits, unless otherwise noted. Principles of Consolidation The Company has incorporated two 99%owned subsidiaries in each of Peru (Zoro Mining SAC, dba “Zoro Peru”) and Chile (Sociedad Zoro Chile Limitada, dba “Zoro Chile”) to beneficially hold property titles in each country.These financial statements include the accounts of Zoro Mining Corp., and its subsidiaries Zoro Peru and Zoro Chile, (collectively, the “Company”).All intercompany transactions and balances have been eliminated upon consolidation. 9 Zoro Mining Corp. (An Exploration Stage Company) Notes to the Interim Consolidated Financial Statements October 31, 2011 Amounts Expressed in U.S. Dollars (Unaudited – Prepared by Management) 2. Going Concern These financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has not generated revenues since inception and has never paid any dividends and is unlikely to pay dividends or generate earnings in the immediate or foreseeable future. The continuation of the Company as a going concern is dependent on the ability of the Company to obtain necessary equity financing to continue operations, the continued support of related party creditors, to determine the existence, discovery and successful exploitation of economically recoverable reserves in its resource properties, confirmation of the Company’s interests in the underlying properties, and ultimately the attainment of profitable operations. As at October 31, 2011, the Company has accumulated losses of $21,877,593 since inception and has a working capital deficiency of $1,934,847. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. In conjunction with the April 22, 2009 reverse share consolidation, the Company plans to finance its activities utilizing debt and equity instruments that should be more favorably received by the investment community due to the corporate restructuring. On August 17, 2009 and April 26, 2011 the Company settled some of its existing debts with equity in order to reduce current liabilities and improve the overall financial condition of the Company. 3. Mineral Properties Six months ended October 31, 2011 Six months ended October 31, 2010 Chile Drilling $ - $ - Field supplies - Geological, mapping and survey - Property maintenance - Site administration Travel - Peru Field supplies - - Geological, mapping and survey - - Property maintenance - - Site administration - Travel - - - Mexico Geological, mapping and survey - - Property maintenance - - Site administration - Total $ $ 10 Zoro Mining Corp. (An Exploration Stage Company) Notes to the Interim Consolidated Financial Statements October 31, 2011 Amounts Expressed in U.S. Dollars (Unaudited – Prepared by Management) 4. Equipment Equipment is comprised of certain assets located primarily in Peru and Chile relating to exploration activity. Accumulated Cost Depreciation Net Book Value Net Book Value October 31, 2011 October31,2011 October31, 2011 April 30, 2011 North America Computers $ $ $
